IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EDDIE POWELL, JR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2836

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 4, 2015.

An appeal from the Circuit Court for Leon County.
Dawn Caloca-Johnson, Judge.

Eddie Powell, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C.J., WOLF, and ROBERTS, JJ., CONCUR.